Citation Nr: 0205451	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-19 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling from March 13, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1970 until 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 RO rating decision that 
granted service connection for PTSD and assigned a 30 percent 
rating from March 13, 1997.  Subsequently, by a September 
1998 rating action, a 50 percent rating was awarded, 
effective from March 13, 1997.  This case was previously 
before the Board in November 1999 when it was remanded for 
additional development.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Given 
that the veteran has appealed from an original rating, the 
Board has characterized the issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of such an 
issue requires consideration of the rating to be assigned 
effective from the date of award of service connection--in 
this case, March 13, 1997.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by a 
flattened affect, panic attacks, depressed mood, and 
occupational and social impairment with deficiencies in most 
areas due to suicidal ideation, impaired impulse control, a 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.

2.  The veteran does not experience symptoms to a degree that 
he has total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 70 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.130 
(Diagnostic Code 9411) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 50 
percent is warranted for any period of time since the award 
of service connection.

In the veteran's case, the pertinent evidence of record 
includes VA treatment records dated from March 1989 to August 
1996 that indicate that the veteran disclosed that he was 
having personality and discipline problems at work, as well 
as anxiety, intrusive thoughts, flashbacks, and memory 
impairment.  Treatment records indicate that he was oriented 
as to time, place, and person during that time.  Records from 
the Huntington Vet Center dated in September 1996 show that 
the veteran was diagnosed with moderate PTSD.  

VA treatment records dated in September 1996 show that the 
veteran exhibited PTSD symptoms, specifically, anxiety, 
depression, intrusive thoughts, and psychic numbing.  His 
mood appeared depressed, and his affect was broad.  Later 
that same month, mood was appropriate, and affect was broad.  
The veteran denied suicidal or homicidal intentions or plans.  

VA treatment records dated from October 1996 to November 1996 
show that the veteran was diagnosed with PTSD, chronic, 
moderate and depression features.  During this month, his 
mood was variously described as depressed and anxious.  
Affect was described as broad.  Psychomotor agitation was 
noted.  

A psychological examination was performed for Social Security 
Administration (SSA) disability purposes in March 1997.  The 
veteran reported that he had been married twice, and had been 
married to his second wife since 1971.  He had three children 
and a good marriage.  He declined to discuss with the 
examiner his Vietnam experience and his Vet Center counseling 
sessions; however, the examiner determined that the veteran's 
treatment records did not suggest serious emotional or mental 
problems.  Upon mental status evaluation, the veteran was 
alert.  Dress was appropriate.  He exhibited good personal 
hygiene, and was oriented to time, person, place, and 
circumstances.  Speech was relevant and coherent, and the 
veteran had no problems with receptive or expressive 
language.  Mood was normal and affect was appropriate to 
content.  No psychomotor disturbances were noted.  He was in 
contact with reality and denied any experiences of psychotic 
thought disturbance.  He reported a history of suicidal 
ideation, but denied attempts.  There was no evidence of 
homicidal or aggressive tendencies.  Psychological test 
results showed that the veteran had no significant difficulty 
with cognitive abilities of memory, concentration, attention, 
or other processes.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 75.  He noted that 
there was no evidence of a clinically significant emotional 
or mental disorder.  The examiner noted that the veteran 
became tense when nervous, but this reaction appeared to be a 
healthy and normal physiological and emotional response.  The 
examiner noted that because the veteran refused to provide 
details regarding his Vet Center counseling and Vietnam 
experiences, the examiner could not provide any conclusions 
regarding the significance of his problems.  A review of the 
veteran's daily activities and social functioning revealed no 
limitations.  He found that the veteran got along well with 
others and showed no emotional or mental problem that would 
interfere with his being engaged in gainful employment on a 
sustained basis.  

The veteran was afforded a VA examination in April 1997.  He 
reported that he was involved in five or six bad events while 
in combat, including being subject to mortar and rocket 
attacks.  After discharge from service, he developed 
arthritis in his hands, back, and knees, and was forced to 
stop working.  The veteran gave a history of difficulty in 
getting along with people.  He reported a history of 
intrusive day thoughts and flashbacks.  He described himself 
as a loner, and stated that his marriage was average.  He had 
an explosive temper and a history of verbal aggression.  He 
denied any physical aggression.  Upon examination, the 
veteran was found to be casually groomed.  Eye contact was 
alert, and speech was normal and relevant.  He was oriented 
to person, place, and time.  Memory was intact.  Mood was 
euthymic and affect was broad.  The veteran reported a 
history of suicidal and homicidal ideations, but denied 
suicidal and homicidal ideations on the date of the 
examination.  He denied any psychotic symptoms.  Impulse 
control appeared to be contained.  Insight and judgment 
appeared to be fair.  He was diagnosed with PTSD.  

In a July 1997 SSA Psychiatric Review, the veteran was found 
to have a slight degree of limitation with his activities of 
daily living, and a slight difficulty in maintaining social 
function.  He seldom had deficiencies of concentration 
resulting in a failure to complete tasks in a timely manner.  
The veteran never had episodes of deterioration or 
decompensation in a work-like setting which caused him to 
withdraw from that experience, or to experience an 
exacerbation of symptoms.   

A VA consultation report prepared by a clinical social worker 
in September 1997 reveals that the veteran was diagnosed with 
PTSD, chronic, severe, by history, as well as depression.  He 
was assigned a GAF score of 50. 

VA treatment records reveal that in October 1997, the veteran 
exhibited moderate PTSD symptoms, including intrusive 
thoughts.  He was oriented as to time, place, person, and 
circumstances.  Mood was appropriate, and affect was broad.

A psychological evaluation was performed in January 1998 for 
SSA disability purposes.  The veteran was alert, and he was 
dressed appropriately.  Personal hygiene was excellent, and 
he was oriented as to time, place, person, and circumstances.  
There were no problems with expressive or receptive language 
abilities, and memory processes were intact.  No psychomotor 
disturbances were noted.  He was in good contact with 
reality, and there was no evidence of thought disturbance, 
perceptual distortions, or paranoid thinking.  Suicidal 
ideation was noted, and the veteran reported that he was 
easily angered and aggressive at times.  Psychological test 
results revealed no evidence of deterioration or cognitive 
dysfunctioning.  The examiner assigned a GAF score of 75.  He 
found that although the veteran reported that he was 
diagnosed with PTSD, he presented no specific symptoms or 
problems associated with emotional or mental difficulties.  
Although this did not conclusively determine that the veteran 
did not have PTSD, the examiner found no evidence that would 
support a diagnosis of PTSD.  He noted that the veteran's 
functioning in daily activities and socialization remained 
the same as when he was previously examined in March 1997.  

VA mental health outpatient treatment notes prepared by a 
clinical social worker in February 1998 reveal that the 
veteran stated that he was spending his time traveling to see 
his daughters out of state.  The examiner noted that because 
tests performed on the veteran revealed that he did not 
suffer a heart attack, the veteran was suffering from panic 
attacks.  He also reported hearing gunshots, as well as his 
name being called.  Dress was appropriate, and mood and 
affect were within normal limits.  Speech was relevant and 
coherent.  He veteran denied suicidal or homicidal ideations, 
and showed some psychotic symptoms.  He had symptoms of 
insomnia, anger control problems, nightmares, social 
isolation, and problems dealing with authority.  The examiner 
noted that the veteran's lack of concentration prevented him 
from being employed because he was a danger to himself and 
others.  The examiner diagnosed the veteran with PTSD, 
chronic, severe, and major depression.  A GAF score of 45 was 
assigned.  

A VA examination was performed in July 1998.  The veteran 
denied a history of psychiatric hospitalizations and denied a 
history of suicide attempts.  He did indicate that he came 
close to shooting himself and his wife, but his wife talked 
him out of it.  He reported that he usually sat around the 
house during the day.  He babysat his granddaughter two to 
three times per week, and stated that she meant a lot to him.  
He did some housekeeping chores, and could go for walks.  He 
watched some television, and did a little hunting and 
fishing.  He had one friend whom he sometimes saw on 
weekends.  He reported that he blamed himself for his marital 
discord.  He reported that he heard people mumbling in the 
middle of the night, and would get up and check his house.  
He disliked crowds and people in general.  He experienced 
intrusive thoughts on a daily basis.  Upon examination, 
speech was coherent and relevant.  Thoughts were goal-
directed.  The veteran admitted to suicidal ideations for 
many years, but stated that he did not believe that he wanted 
to take his life.  He denied audiovisual hallucinations.  
Affect was appropriate, and mood was labile.  Cognitive 
functions were grossly preserved.  He was diagnosed with 
chronic PTSD, and was assigned a GAF score of 50.  The 
examiner noted that the veteran's GAF score for the previous 
year was 52.  

VA mental health outpatient treatment notes prepared by a 
clinical social worker during the period from August 1998 to 
September 1998 indicate that at one point the veteran 
reported that he had a fairly good family life.  He later 
reported that he had become frustrated with his son, and had 
loaded his gun, but his wife stopped him from doing anything.  
He stated that he isolated himself, and his wife did not like 
that.  He reported that he considered leaving his wife.  The 
social worker found that the veteran had bad nightmares that 
interfered with his everyday life.  The veteran reported that 
he was able to perform odd jobs.  There were no psychotic 
symptoms, and the veteran was at a low risk for suicide or 
homicide as long as he took his medication and worked out his 
problems with his wife.  A loss of concentration was 
reported.  Mood was variously described during this time as 
within normal limits and as slightly depressed with some 
anxiety.  Affect was described as broad, and later as 
blunted.  Speech was relevant and coherent, and dress was 
appropriate.  The social worker wrote that the veteran was a 
danger to himself and others in a work environment because of 
his bad back, and poor memory and concentration.  A GAF score 
of 39 was assigned in September 1998. 

In a November 1998 SSA decision, the veteran was found not to 
be disabled because of his PTSD for SSA purposes.  

VA mental health outpatient treatment records prepared by the 
veteran's clinical social worker in December 1998 indicate 
that the veteran reported that he was having problems dealing 
with his mother-in-law's terminal cancer.  He reported having 
strange thoughts because he was tired all of the time.  
Memory and concentration were poor, and were becoming worse.  
No psychotic symptoms were found.  The veteran was at low 
risk for suicide or homicide.  Mood was very depressed with a 
blunted affect.  Speech was relevant and coherent.  Dress was 
appropriate.  The examiner opined that the veteran was 
definitely unemployable, and assigned a GAF score of 41.

VA mental health outpatient treatment notes prepared by the 
veteran's clinical social worker dated in February 1999 
indicate that the veteran complained of distressing dreams at 
night.  When he awoke, he was unsure whether he had done the 
things in his dreams.  He reported nervousness, fatigue, and 
intrusive thoughts.  He had problems with anger control, 
flashbacks, and disassociation.  No psychotic symptoms were 
found.  The veteran was at low risk for suicide or homicide.  
His speech was relevant and coherent, and he was dressed 
appropriately.  The social worker felt that the veteran was 
unemployable, and assigned a GAF score of 37. 

VA mental health outpatient treatment notes prepared by the 
veteran's clinical social worker dated in April 1999 report 
that the veteran's mother-in-law, with whom the veteran was 
very close, was still sick.  The veteran reported that he had 
isolated himself at home.  He reported nightmares, 
flashbacks, and poor memory and concentration.  The social 
worker noted that this prevented the veteran from being safe 
in an industrial setting.  No psychotic symptoms were found.  
He was at low risk for suicide or homicide.  Mood was 
depressed with a flat affect, and speech was relevant and 
coherent.  He was dressed appropriately.  The examiner's 
assessment was that the veteran had PTSD, chronic and severe, 
and was permanently and totally disabled.  The VA staff 
psychiatrist concurred with this assessment.  

VA mental health outpatient treatment notes prepared by the 
veteran's clinical social worker in June 1999 indicate that 
the veteran reported having no interest in anything, and 
indicated that he wanted to participate in family activities 
but had no energy.  This caused friction in his family.  Upon 
examination, no psychotic symptoms were reported.  However, 
the examiner noted that the veteran's intrusive thoughts and 
flashbacks caused him to disassociate and therefore resembled 
psychotic symptoms.  He was at low risk for suicide or 
homicide.  Mood was anxious with a blunted affect.  Speech 
was relevant and coherent, and the veteran was dressed 
appropriately.  The clinical social worker reported that the 
veteran was totally and permanently disabled, and assigned a 
GAF score of 30.  However, in an addendum to the treatment 
record, a GAF score of 41 was assigned.

The veteran was afforded a Board hearing in June 1999.  He 
testified that he was reluctant to discuss all of his 
symptomatology with his medical providers for fear of being 
locked up.  He stated that he refused to answer the phone or 
the doorbell at home.  He also reported that he became 
panicky once or twice per day.  He had no friends who visited 
him, and his brother's and sister's families did not visit 
either.  He had suicidal thoughts once or twice per month.  
He indicated that he did not help with the household chores, 
and stated that he saw his children and grandchildren once 
very two to three months.  When questioned by his 
representative about the date and the time, the veteran 
responded that he did not know what the date was.  His wife, 
a registered nurse, testified that the veteran was a danger 
to himself and to others.  She reported that she had to 
instruct the veteran on what to eat and when to bathe.  She 
also stated that the veteran forgot to take his medications 
properly. 

VA treatment notes dated in January 2000 indicate that the 
veteran stated that he and his wife were getting along fairly 
well.  He reported that his depression had worsened, and that 
his flashbacks were bad.  Upon examination, speech was 
coherent and relevant, and his mood and affect were 
depressed.  There was no evidence of suicidal or homicidal 
ideations or plans.  

Also of record is an April 2000 statement from the veteran's 
clinical social worker at the Huntington Vet Center.  The 
social worker indicated that the veteran suffered from 
chronic and severe PTSD symptoms, which affected his social 
and industrial functioning.  The veteran had been destroying 
property when he tried to work.  His nerves were worsening, 
and medication helped him minimally.  The social worker 
reported that the veteran was totally and permanently 
disabled.  His GAF score was 39, and his GAF score over the 
previous year was 35.  

VA treatment notes indicate that, from April 2000 to June 
2000, the veteran reported intrusive thoughts, an irritable 
temper, a history of physical and verbal arguments, 
isolation, and insomnia.  He indicated that his problems had 
caused marital discord, and that his wife had called the 
police on him several times, and had left him.  He reported 
that his medications were helping, but reported drowsiness 
and decreased concentration.  Upon examination, the veteran 
was casually dressed and well groomed.  He was calm, 
cooperative, and well related.  He made good eye contact.  
Speech was within normal limits.  No psychomotor disturbances 
were reported.  Mood was euthymic with appropriate affect.  
Thoughts were within normal limits.  He reported no 
audiological or visual hallucinations, and also reported no 
suicidal or homicidal ideations.  

As stated above, the Board remanded the veteran's claim in 
November 1999 for additional development.  Among the 
development requested was a VA examination, which was 
performed in August 2000.  The veteran reported no 
psychiatric hospitalization or suicide attempts.  He 
indicated that he usually retreated to his deck during the 
day to sit.  He reported that he helped a little with the 
housework.  He babysat his granddaughter occasionally, and 
occasionally would go fishing by himself.  He no longer 
hunted because he was tired of killing.  He could perform the 
activities of daily living, but indicted that his wife had to 
choose his clothing for him.  His psychiatric symptoms 
included angry outbursts, decreased concentration, marital 
discord, relationship problems, anxiety around people, social 
isolation, "hypnogogic" hallucinations, bad dreams, and 
somatic complaints.  He reported that he was very close to 
his dog, and that his dog was his best friend.  He avoided 
crowds, and did not trust anyone outside of his family.  Upon 
examination, the veteran appeared to be well groomed.  
Behavior was cooperative, and speech was clear, coherent, and 
relevant.  Thoughts were goal-directed.  He admitted to 
suicidal ideations occasionally, once or twice a month for 
the past ten to fifteen years.  He reported no plans or 
intentions to harm anyone else.  He reported "hypnogogic" 
hallucinations of gun noises and voices.  Affect was 
appropriate, and mood was labile.  Cognitive functions were 
grossly preserved.  He was diagnosed with chronic PTSD, and 
was assigned a GAF score of 48, with a score of 50 for the 
past year.  The examiner noted that the veteran's significant 
anxiety, social isolation, increased autonomic arousal, and 
the reliving of his experiences through dreams and memories 
could be attributed to PTSD.  

Also of record is a statement dated in December 2000 from the 
veteran's clinical social worker at the Huntington Vet 
Center.  The social worker wrote that the veteran's poor 
memory and concentration would make him a danger to himself 
and others in an industrial setting.  His condition was 
worsening and affecting his everyday life.  His social and 
industrial functioning was greatly impaired, causing major 
depression, anxiety, and panic attacks that occurred four to 
five times per week.  He was no longer interested in 
relationships, and had problems with personal hygiene.  He 
quit working in 1996 due to his chronic and severe PTSD 
symptoms.  His GAF score was 35, with a score of 45 for the 
previous year.  The social worker wrote that the veteran was 
totally and permanently disabled due to his chronic and 
severe PTSD symptoms.  

VA treatment records reveal that in January 2001, the veteran 
reported nightmares and flashbacks.  He reported marital 
difficulties related to his temper.  His wife had 

disposed of all of his guns.  Upon examination, he was 
oriented to time, place, and person, and he was dressed 
appropriately.  Speech was within normal limits, and was 
rational and logical.  Mood was euthymic and affect was flat.  
He reported a suicidal ideation with a plan in the previous 
year.  He denied delusions and psychosis.  He reported 
hearing gunshots and mumbling voices.   

VA treatment records reveal that in July 2001, the veteran 
reported that he recently took a fishing trip.  Upon 
examination, the veteran was alert and oriented as to time, 
place, and person, and his mood was slightly dysthymic.  
Affect was constricted.  No suicidal or homicidal ideations 
were voiced.  No delusions or gross psychosis was noted.  The 
examiner found that the veteran's condition was stable and 
assigned a GAF score of 51.   

VA treatment records reveal that from October 2001 through 
February 2002, the veteran reported that he was having 
problems remembering to take all of his medications as 
prescribed.  During this time, his condition was described as 
stable.  He was alert and oriented, and speech was coherent 
and relevant.  Thoughts were goal directed and cognition was 
intact.  Appearance was neat and clean.  Mood was described 
as euthymic.  He denied suicidal or homicidal ideations, 
suicide attempts, and psychosis.  He was assigned a GAF score 
of 52 in October 2001.  

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (2001).  Under these criteria, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Diagnostic Code 9411.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 

symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

The Board notes that evidence of record may be described as 
showing a disability picture that results in occupational and 
social impairment with reduced reliability and productivity.  
The veteran's affect was variously described as anxious, 
blunted, and flattened.  He also reported having panic 
attacks several times per day (although, incidentally, the 
Board notes that he was also diagnosed with an unstable 
angina in August 1996).  He indicated some memory loss, and 
his mood was described as depressed.

Nevertheless, the Board notes that the evidence also may be 
described as showing a disability picture that results in 
occupational and social impairment, with deficiencies in most 
areas.  The evidence shows a history of suicidal ideations 
for many years and a few suicide plans.  The veteran also had 
impaired impulse control in that he experienced angry 
outbursts, had a history of verbal and physical aggression, 
and came close to shooting both his son and his wife.  His 
wife had to remove all of his guns from the home, and called 
the police on him several times.  He also neglected his 
personal appearance and hygiene to the extent that his wife 

had to instruct him on when to bathe, what to wear, and when 
to eat.  The veteran reported having difficulty in adapting 
to stressful circumstances in that he had problems getting 
along with people, he had had discipline problems at work, he 
had problems with authority, and he tended to waste materials 
at work.  He also exhibited an inability to establish and 
maintain effective relationships.  He reported that he no 
longer had any friends, and his behavior had caused marital 
discord.  His wife left him at one point.  Although his 
reported that he sometimes babysat one granddaughter, he also 
indicated that he did not see his other children and 
grandchildren but a few times a year.  The one child who was 
living at home had frustrated him to the extent that he had 
loaded a gun.  His friend and his siblings did not visit.  He 
described his dog as his best friend, and indicated that he 
was socially isolated.  He reported that he went fishing, but 
he appeared to engage in that activity alone.  

Under such circumstances, and granting the veteran the 
benefit of the doubt in this matter, the Board concludes that 
the veteran's adverse symptomatology more closely meets the 
criteria for a 70 percent disability rating.  Consequently, a 
higher rating is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.3, 4.130 (Diagnostic Code 9411).  The Board finds that, 
with resolution of reasonable doubt in the veteran's favor, 
such a rating is warranted since the award of service 
connection.  Fenderson, supra.  

As to whether the veteran's service-connected PTSD rises to 
the level of 100 percent disabling, the Board finds that it 
does not.  Although the veteran reported having 
"hypnogogic" hallucinations, there is no indication that 
such hallucinations are persistent.  While psychotic symptoms 
were reported once, there is no indication that the veteran 
had additional or persistent psychotic symptoms.  Even though 
the veteran reported having suicidal ideations, these were 
not persistent, but occurred a few times per month.  Although 
the veteran's wife assisted him with his personal hygiene, 
there is no indication that the veteran was unable to perform 
his regular activities of daily living.  Even though the 
veteran was unsure of the date during his Board hearing, the 
medical evidence of record consistently indicates that the 
veteran 

was oriented to time, place, and person.  Additionally, 
although the veteran has reported some memory loss, this 
memory loss did not appear to be of the names of his close 
relatives, his occupation, or his own name.  In addition, 
there is no indication that the veteran had gross impairment 
in his thought processes or communication or grossly 
inappropriate behavior. 

With regard to the wide range of GAF scores included in the 
evidence of record, the Board notes that the variation in GAF 
scores may be explained by the variation of medical history 
given to the examiners.  The Board notes that in both SSA 
examinations, the veteran appeared reluctant to fully discuss 
his symptomatology.  Additionally, at the June 1999 Board 
hearing, the veteran testified that he was reluctant to 
discuss all of his symptomatology with his medical providers 
for fear of being locked up.  Therefore, the Board finds the 
language and descriptions given to explain the veteran's 
disability picture more persuasive than the GAF scores 
assigned, and finds, for the reasons set forth above, that 
the veteran's difficulties more closely approximate the 
criteria for a 70 percent rating.  See 38 C.F.R. § 4.126 
(2001) (an evaluation is to be assigned based on all the 
evidence rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination).  
Indeed, it is the criteria for the 70 percent rating that 
specifically refer to disturbances akin to those experienced 
by the veteran as described by the record-problems with 
suicidal ideations, impaired impulse control, the neglect of 
personal hygiene, and difficulty in adapting to stressful 
circumstances, etc.  In reaching this conclusion, the Board 
attaches great weight to the credible statements and hearing 
testimony of the veteran regarding the severity of his 
disability.  Consequently, the Board finds that his symptoms 
are better represented by the criteria for the 70 percent 
rating.  

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 

undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board recognizes that both VA medical records and Vet 
Center medical records report that the veteran was 
unemployable.  However, the Board notes that the clinical 
social worker who made these assertions on behalf of VA was 
the same clinical social worker who made the same assertions 
on behalf of the Vet Center.  In this regard, the Board notes 
that this particular social worker was the only examiner who 
indicated that the veteran was unemployable.  Additionally, 
several other examiners with greater medical expertise 
evaluated the veteran, and none indicated that the veteran 
was unemployable.  Although the VA staff psychiatrist had 
concurred with the social worker's determination that the 
veteran was unemployable in April 1999, there is no 
indication that he had reviewed the veteran's entire claims 
file when he concurred.  Moreover, the Board notes that both 
the same clinical social worker and veteran himself indicated 
that his arthritis negatively impacted his employability.  
Additionally, the veteran reported that he could work in that 
he could perform odd jobs.  Therefore, although the veteran 
experiences severe symptomatology associated with his 
disability, the schedular criteria take such factors into 
account.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 

(West Supp. 2001)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statements of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim. Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issue on appeal.  Also, the 
veteran was afforded VA examinations that addressed the 
pertinent issues in this case.  As such, the record does not 
suggest that further evidentiary development was required of 
the RO.  Consequently, inasmuch as VA has fulfilled its 
duties to notify and assist in this case, further action 
under the new law would serve no useful purpose except to 
delay adjudication of the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


								(Continued on Next 
Page)

ORDER

A 70 percent rating for PTSD from March 13, 1997, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

